Citation Nr: 1027492	
Decision Date: 07/22/10    Archive Date: 08/02/10

DOCKET NO.  05-08 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1. Entitlement to an initial rating higher than 10 percent before 
February 26, 2010, and an initial rating higher than 30 percent 
from February 26, 2010, for the left acromioclavicular joint 
(shoulder) injury.

2. Entitlement to an initial rating higher than 10 percent for 
neurological impairment due to the left acromioclavicular joint 
(shoulder) injury. 

REPRESENTATION

Veteran represented by:	Colorado Division of Veterans 
Affairs

WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Russell P. Veldenz




INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
August 1986 to October 1988.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of rating decision in June 2003 of a Department of 
Veterans Affairs (VA) Regional Office (RO).

In February 2009, the Veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing is 
in the record.

In May 2009, the Board remanded the case to the RO for additional 
development.  As the requested development has been completed, no 
further action is necessary to comply with the Board's remand 
directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

While on appeal in a rating decision in May 2010, the RO 
increased the rating for the left shoulder disability to 30 
percent and assigned a separate 10 percent rating for 
neurological impairment.  

The claim for an initial rating higher than 10 percent for 
neurological impairment is REMANDED to the RO via the Appeals 
Management Center in Washington, DC.


FINDINGS OF FACT

1. The left upper extremity is the major extremity.





2. From the effective date of service connection to December 5, 
2008, the left acromioclavicular joint injury (the major 
extremity) was manifested by forward flexion to 120 degrees and 
abduction to 105 degrees; from February 1, 2009, to September 8, 
2009, the left acromioclavicular joint injury was manifested by 
forward flexion to 50 degrees and abduction to 20 degrees; and 
from January 1, 2010, the left acromioclavicular joint injury is 
manifested by forward flexion to 65 degrees and abduction to 45 
degrees. 



CONCLUSION OF LAW

From the effective date of service connection to December 5, 
2008, the criteria for an initial rating higher than 10 percent 
for the left acromioclavicular joint injury have not been met; 
from February 1, 2009, to September 8, 2009, the criteria for an 
initial rating of 40 percent for the left acromioclavicular joint 
injury have been met, from January 1, 2010, the criteria for an 
initial rating higher than 30 percent for the left 
acromioclavicular joint injury have been met. 38 U.S.C.A. §§ 
1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, 
Diagnostic Codes 5201, 5203 (2009).



The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties to 
notify and to assist a claimant in developing information and 
evidence necessary to substantiate a claim.  





Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) any 
information and medical or lay evidence that is necessary to 
substantiate the claim, (2) what portion of the information and 
evidence VA will obtain, and (3) what portion of the information 
and evidence the claimant is to provide.  The notification 
requirements are referred to as Type One, Type Two, and Type 
Three, respectively.  See Shinseki v. Sanders, S. Ct. 1696, 
(2009).

Also, the VCAA notice requirements apply to all five elements of 
a service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; 3) a connection between the 
Veteran's service and the disability; 4) degree of disability; 
and 5) effective date of the disability.  Dingess v. Nicholson, 
19 Vet. App. 473, 484-86 (2006). 

In a claim for increase, the VCAA notice requirements are the 
type of evidence needed to substantiate the claim, namely, 
evidence demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on employment.  
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) 
(interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-
specific notice and rejecting Veteran-specific notice as to 
effect on daily life and as to the assigned or a cross-referenced 
Diagnostic Code under which the disability is rated).  

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 
119 (2004).  








The RO provided pre-adjudication VCAA notice by letter, dated in 
July 2002, on the underlying claim of service connection.  

Where, as here, service connection has been granted and the 
initial disability ratings have been assigned, the claim of 
service connection has been more than substantiated, the claim 
has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice 
no longer required because the purpose that the notice was 
intended to serve has been fulfilled.  Once the claim of service 
connection has been substantiated, the filing of a notice of 
disagreement with the RO's decision rating the disability does 
not trigger additional 38 U.S.C.A. § 5103(a) notice.  

Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) and § 
3.159(b)(1) is no longer applicable in the claim for initial 
higher ratings for the left shoulder disability.  Dingess, 19 
Vet. App. 473, 490; Dunlap v. Nicholson, 21 Vet. App. 112, 116-
117 (2007); Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).


Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has obtained service treatment 
records, VA records, and private medical records.  The Veteran 
was afforded VA examinations in August 2005, in March 2008, and 
in February 2010.  

As the Veteran has not identified any additional evidence 
pertinent to the claim and as there are no additional records to 
obtain, the Board concludes that no further assistance to the 
Veteran in developing the facts pertinent to the claim is 
required to comply with the duty to assist. 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Facts

In June 2003, the RO granted service connection, effective March 
2002, the date VA received the Veteran's claim for a left 
shoulder injury and assigned a 10 percent rating.  In May 2010, 
the RO increased the rating for the left shoulder disability to 
30 percent, effective February 26, 2010, the date of a VA 
examination.  

The Veteran contends that the left shoulder disability should be 
rated higher.

VA records show that in March 2002 the Veteran complained of left 
shoulder pain, which had been present for many years, and 
occasional partial dislocation of the shoulder, which he was able 
to put back in place.  X-rays showed degenerative changes of the 
left acromioclavicular joint, but no frank dislocation.  In 
August 2003, the Veteran also described a grinding sensation 
occurring in the left shoulder.

In September 2003, the Veteran had a flare-up of pain such that 
he needed help dressing.  In October 2003, an MRI showed mild 
impingement and tenosynovitis, but no rotator cuff abnormality or 
subdeltoid subacromial bursitis.  In December 2003, the Veteran 
described recurrent left shoulder dislocations which the 
physician described as unusual because the shoulder would 
dislocate with minimal activity.  The Veteran also described 
numbness and tingling in his left arm with radiculopathy to the 
fingers.  The Veteran did not use his left extremity in most 
activities.  It was noted that motor strength was diffusely weak 
with marked limitation of motion in any direction due to pain. In 
February 2004, electrodiagnostic testing, EMG (electromyography) 
and NCS (nerve conduction velocity study) were normal.  In April 
2004, the Veteran was unable to raise his left arm parallel with 
the floor.




In September 2004, the Veteran could not use his left arm for any 
activity because it would cause pain, weakness, and numbness.  In 
April 2005, an MRI of the left shoulder was described as normal 
except for a question of possible tendonitis.  Physical 
examination revealed good motion of the left shoulder.  The 
Veteran did describe pain radiating to the ring and little 
finger.  As no focal weakness of the ulnar nerve was found, the 
Veteran' symptoms could not be explained from an orthopedic 
standpoint.

On VA examination in August 2005, the VA examiner described the 
Veteran as left handed and that the injury began with a Grade II 
separation of the left acromioclavicular joint in service.  The 
Veteran had pain daily if he had to work with his hands or arms 
above shoulder level.  He also experienced an occasional popping.  
There was no swelling, recurrent subluxation or dislocation of 
the left shoulder joint.  The Veteran indicated that he was not 
working, but he had worked in jobs requiring physical labor.  On 
physical examination, the shoulders appeared symmetrical.  Point 
tenderness was elicited at the left acromioclavicular joint.  
There was no crepitus with motion, but the VA examiner did elicit 
occasional crepitus.  

For the left shoulder, flexion was to 170 degrees and abduction 
was to 105 degrees.  External rotation was to 80 degrees and 
internal rotation was to 90 degrees.  Pain limited only external 
rotation and abduction.  There was no change in the range of 
motion with repetition.  The diagnosis was a left shoulder sprain 
and tendonitis with daily discomfort.  

On VA examination in March 2008, the Veteran complained of pain 
in the left shoulder, but not swelling, instability, or locking.  
It was noted that the Veteran's activities of daily living were 
not affected and the Veteran was able to function occupationally 
and he had no lost time from work.  




On physical examination, the Veteran had an intact 
acromioclavicular joint and no shoulder deformity.  Flexion was 
to 150 degrees and abduction was to 140 degrees.  External 
rotation was to 65 degrees and internal rotation was to 70 
degrees.  There was no tenderness about the acromioclavicular 
joint and no anterior, posterior, inferior laxity or instability.  
There was a mildly positive impingement sign.  There was no 
weakness in abduction or external rotation but a mild increase in 
pain with repetitive resistance, resulting in an additional five 
degrees of loss of motion.  Repetition did not affect external 
rotation. There was mild incoordination to motion and mild easy 
fatigability with repetitive abduction.  

X-rays showed osteophytes in the superior margin of the acromion.  
There was a mild irregularity of the undersurface acromion but 
the subacromial space was maintained.  There was a small 
osteophyte or protrubance at the inferior articular margin of the 
humeral head but the glenohumeral joint was otherwise 
unremarkable. 

The diagnosis was impingement and tendonitis of the left 
acromioclavicular joint.  Pain was the major functional 
limitation, but was described as mild to moderate and his 
functioning was only mildly impaired.

In November 2008, the Veteran sought treatment from a private 
surgeon, Dr. E.K.J., because of shoulder pain.  On range of 
motion, the Veteran had left shoulder flexion to 120 degrees 
before pain limited motion and 110 degrees of abduction.  The 
shoulder appeared neurovascularly intact.  Arthroscopic surgery 
on December 5, 2008, consisted of a subacromial decompression, 
debridement of the labrum, and open distal clavicle resection.   

VA records show that on March 24, 2009, the Veteran had increased 
pain although he had less popping of the left shoulder.  It was 
noted his left shoulder drooped when the Veteran sat.  There was 
pain to palpation over the anterior and posterior aspects of the 
acromioclavicular joint.  Forward flexion was to 50 degrees and 
abduction was to 20 degrees.  

On September 8, 2009, the Veteran underwent a second surgery by 
VA.  The Veteran had only achieved partial relief from the first 
surgery and he experienced recurrence and exacerbation of 
impingement symptoms.  

In February 2009, the Veteran testified that before his first 
surgery he was able to work, but he has not work since his 
surgery.  He stated that he could not use his upper left 
extremity. 

On VA examination in February 2010, the examiner noted that the 
Veteran was not working and the Veteran had discontinued 
employment with his last job in 2007 because of his left 
shoulder.  The Veteran described pain of moderate to severe 
intensity, reduced range of motion and weakness.  He also 
described sensory symptoms.  The symptoms had increased since his 
surgery.  The Veteran stated he used his left hand only for 
writing and his right hand for everything else even though he was 
left handed.  Flexion and abduction were to 90 degrees.  
Repetition reduced flexion to 60 degrees and abduction to 45 
degrees.

During the appeal, in a rating decision in May 2010, under 
38 C.F.R. § 4.30, after the surgery in the December 2008, the RO 
granted a temporary total disability rating for convalescence 
from December 5, 2008, to January 31, 2009.  At the termination 
of the temporary total rating, the RO assigned a 10 percent 
rating from February 1, 2009.  

Also, after the surgery in September 2009, the RO granted a 
temporary total disability rating for convalescence from 
September 8, 2009, to December 31, 2009.  At the termination of 
the temporary total rating, the RO assigned a 10 percent rating 
from January 1, 2010, and a 30 percent rating from February 26, 
2010.







Rating Criteria

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and their 
residual conditions in civil occupations.  38 U.S.C.A. § 1155.  
Separate Diagnostic Codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.

VA has a duty to acknowledge and consider all regulations that 
are potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases for 
its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 
(1991).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that rating.  
Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned 
for separate periods of time based on facts found, a practice 
known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 
126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 519 (2007).

When rating a disability of the musculoskeletal system, 
functional loss due to pain, weakened movement, fatigability, and 
pain on movement are factors to be considered.  38 C.F.R. §§ 
4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  
Also with any form of arthritis, painful motion is factor to be 
considered.  38 C.F.R. § 4.59.




Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  
Functional loss may be due to the absence or deformity of 
structures or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior in undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use must 
be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability 
reside in reductions of normal excursion of movements in 
different planes.  Inquiry will be directed to more or less than 
normal movement, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or atrophy 
of disuse.  38 C.F.R. § 4.45.

Normal range of motion of the shoulder is: from 0 degrees to 180 
degrees on flexion; from 0 degrees to 180 degrees of abduction; 
from 0 degrees to 90 degrees on internal rotation; and from 0 
degrees to 90 degrees of external rotation.  38 C.F.R. § 4.71, 
Plate I.

Analysis

On the basis of the service treatment records, the left upper 
extremity is the Veteran's major upper extremity.  

Since service connection was granted for the left shoulder 
disability, the disability has been rated 10 percent before 
February 26, 2010, and 30 percent after February 26, 2010.  

The disability is rated as the major extremity under Diagnostic 
Code 5203 and following criteria are for the major extremity.  
Under Diagnostic Code 5203, the criteria for a 20 percent rating, 
the maximum scheduler rating under this Diagnostic Code, are 
nonunion or dislocation of the clavicle with loose movement.  

Another potentially applicable Diagnostic Code is Diagnostic Code 
5201.    
Under Diagnostic Code 5201, the criterion for a 20 percent rating 
are limitation of motion of the arm at the shoulder level (90 
degrees).  The criterion for a 30 percent is limitation of motion 
of the arm midway between the side and shoulder level (45 
degrees).  The criterion for a 40 percent rating are limitation 
of motion of the arm to 25 degrees from the side.  

Staged Ratings 

An Initial Rating before the First Surgery in December 2008 

The VA records, reports of VA examinations in August 2005 and in 
March 2008, and the pre-operative evaluation in November 2008 by 
a private surgeon show that X-rays showed no frank dislocation 
March 2002.  

In October 2003, a MRI showed mild impingement and tenosynovitis, 
but no rotator cuff abnormality.  In December 2003, the Veteran 
described recurrent left shoulder dislocations which the 
physician described as unusual because the shoulder would 
dislocate with minimal activity.  In April 2005, an MRI of the 
left shoulder was described as normal except for a question of 
possible tendonitides.  On VA examination in August 2005, there 
was no recurrent subluxation or dislocation of the left shoulder 
joint.  On VA examination in March 2008, the Veteran complained 
of pain in the left shoulder, but not swelling, instability, or 
locking.  On physical examination, the Veteran had an intact 
acromioclavicular joint and no shoulder deformity.  There was no 
tenderness about the acromioclavicular joint and no anterior, 
posterior, inferior laxity or instability.  The examiner stated 
that pain was the major functional limitation with mild 
functional impairment.

Although the Veteran subjectively complained of recurrent 
dislocations, under Diagnostic Code 5203, there was objective 
evidence of nonunion or dislocation of the clavicle by X-ray or 
MRI or by clinical finding as the pertinent findings were no 
recurrent subluxation or dislocation of the left shoulder joint 
(VA examination in August 2005) and no anterior, posterior, 
inferior laxity or instability of acromioclavicular joint (VA 
examination in March 2008).  


In the absence of evidence by X-ray or MRI or by clinical finding 
of 
nonunion or dislocation of the clavicle with loose movement, the 
criteria for a rating higher than 10 percent under Diagnostic 
Code 5203 before the first surgery on December 5, 2008.  

As for limitation of motion under Diagnostic Code 5201, in April 
2004, it was noted that the Veteran was unable to raise his left 
arm parallel with the floor, that is, to about 90 degrees.  In 
April 2005, physical examination revealed good motion of the left 
shoulder.  On VA examination in August 2005, flexion was to 170 
degrees and abduction was to 105 degrees.  Pain limited 
abduction.  There was no change in the range of motion with 
repetition.  On VA examination in March 2008, flexion was to 150 
degrees and abduction was to 140 degrees.  Repetitive resistance 
resulting in an additional five degrees of loss of motion.  In 
November 2008, flexion was to 120 degrees abduction was to 110 
degrees.  

Before the first shoulder surgery on December 5, 2008, the 
Veteran on one occasion in 2004 could not raise his arm parallel 
with the floor, which equates to limitation of motion at shoulder 
level.  Thereafter, in April 2005, there was good motion of the 
left shoulder.  On VA examination in August 2005, flexion was to 
170 degrees and abduction was to 105 degrees.  There was no 
change in the range of motion with repetition.  On VA examination 
in March 2008, flexion was to 150 degrees and abduction was to 
140 degrees.  Repetitive resistance resulting in an additional 
five degrees of loss of motion.  In November 2008, flexion was to 
120 degrees abduction was to 110 degrees.  








As limitation of motion to shoulder level was an isolated finding 
in 2004, as thereafter over the next three and half years the 
findings in 2005 and in 2008 were flexion and abduction well over 
90 degrees each, that is, above shoulder level, and reconciling 
the findings into a consistent picture, the Board finds that the 
preponderance of the evidence is against a rating higher than 10 
percent under Diagnostic Code 5201 before the first surgery on 
December 5, 2008 because range of motion was consistently above 
shoulder level, and the criterion for the next higher rating 
under Diagnostic Coe 5201 had not been met.  

An Initial Rating following the First Surgery in December 2008

During the appeal, in a rating decision in May 2010, under 
38 C.F.R. § 4.30, after the surgery in the December 2008, the RO 
granted a temporary total disability rating for convalescence 
from December 5, 2008, to January 31, 2009.  At the termination 
of the temporary total rating, the RO assigned a 10 percent 
rating from February 1, 2009.  

Under 38 C.F.R. § 4.30, the temporary total rating will be 
followed by a rating reflecting the appropriate schedular 
evaluation.  Where the evidence is inadequate to rate the 
disability, a physical examination will be scheduled.  In this 
case, the only evidence of record addressing range of motion 
after the first surgery was the VA orthopedic consultation on 
March 24, 2009, when forward flexion was to 50 degrees and 
abduction was to 20 degrees. 

The finding of 20 degrees of abduction is adequate to rate the 
post-operative residuals of the first surgery and as 20 degrees 
of abduction (movement of the arm away from the side) is less 
then limitation of motion of the arm to 25 degrees from the side, 
the criterion for a 40 percent rating, which is the maximum 
schedular rating under Diagnostic Code 5201, have been met from 
the date of the termination of the temporary total rating, that 
is, February 1, 2009, until the second surgery on September 8, 
2009.  

There was insufficient evidence to rate the disability under 
Diagnostic Code 5203. 

An Initial Rating following the Second Surgery in September 2009

As the Veteran had achieved only partial relief from the first 
surgery and he still experienced recurrence and exacerbation of 
impingement symptoms, on September 8, 2009, the Veteran underwent 
a second surgery by VA.  After the second surgery,  the Veteran 
was granted a temporary total disability rating for convalescence 
from September 8, 2009, to December 31, 2009 under 38 C.F.R. 
§ 4.30. 

At the termination of the temporary total rating, the RO assigned 
a 10 percent rating from January 1, 2010, and a 30 percent rating 
from February 26, 2010.

On VA examination in February 2010, flexion and abduction were to 
90 degrees.  Repetition reduced flexion to 60 degrees and 
abduction to 45 degrees. 

Under 38 C.F.R. § 4.30, the temporary total rating will be 
followed by a rating reflecting the appropriate schedular 
evaluation.  Where the evidence is inadequate to rate the 
disability, a physical examination will be scheduled.  In this 
case, the report of VA examination in February 2010 is the only 
evidence of record addressing range of motion after the second 
surgery, when flexion and abduction were to 90 degrees and after 
repetition flexion was to 60 degrees and abduction was to 45 
degrees.  

The finding of 45 degrees of abduction is adequate to rate the 
post-operative residuals of the second surgery and as 45 degrees 
of abduction (movement of the arm midway between the side and 
shoulder level) equates to the criterion for a 30 percent rating 
under Diagnostic Code 5201, considering functional loss due to 
pain, 38 C.F.R. §§ 4.40 and 4.45, and the 30 percent rating 
reflects the appropriate rating from the date of the termination 
of the second temporary total rating, that is, January 1, 2010. 

There is no evidence of nonunion or dislocation of the clavicle 
with loose movement to rate the disability under Diagnostic Code 
5203 after the second surgery.

Extraschedular Consideration

While the Board does not have authority to grant an 
extraschedular rating in the first instance, the Board does have 
the authority to decide whether the claim should be referred to 
the VA Director of the Compensation and Pension Service for 
consideration of an extraschedular rating.  38 C.F.R. § 
3.321(b)(1). 

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional disability 
picture that the available schedular rating for a service-
connected disability is inadequate.  There must be a comparison 
between the level of severity and symptomatology of the service-
connected disability with the established criteria.  

If the criteria reasonably describe the disability level and 
symptomatology, then the disability picture is contemplated by 
the Rating Schedule, and the assigned schedular evaluation is, 
therefore, adequate, and no referral is required.  Thun v. Peake, 
22 Vet. App. 111 (2008).

In this case, the rating criteria reasonably describe the 
disability levels and symptomatology, which is contemplated by 
the Rating Schedule under Diagnostic Codes 5203 and 5201.  In 
other words, the Veteran does not have any symptomatology not 
already contemplated by the Rating Schedule.  

As the disability picture is contemplated by the Rating Schedule, 
the assigned schedular ratings are, therefore, adequate.  
Consequently, referral for extraschedular consideration is not 
required under 38 C.F.R. § 3.321(b)(1).










ORDER

An initial rating higher than 10 percent for the left 
acromioclavicular joint injury before December 5, 2008, is 
denied. 

An initial rating of 40 percent for the left acromioclavicular 
joint injury from February 1, 2009, to September 8, 2009, is 
granted, subject to the law and regulations, governing the award 
of monetary benefits. 

An initial rating of 30 percent for the left acromioclavicular 
joint injury from January 1, 2010, is granted, subject to the law 
and regulations, governing the award of monetary benefits. 


REMAND

The Veteran has a separate 10 percent rating for neurological 
impairment of the left upper extremity under Diagnostic Code 
8516.

On VA examination in February 2010, the Veteran complained of 
worsening sensory loss since surgery in September 2009.  The 
examiner noted that a previous EMG [in 2004] showed ulnar 
neuropathy.  The pertinent findings were mild atrophy of the left 
biceps and diminished sensation in the ulnar nerve.  An 
electromyography (EMG) or nerve conduction study (NCS) was not 
done. 

As there remains a question of the degree of neurological 
impairment in this case, a reexamination is needed to determine 
the current severity.  38 C.F.R. § 3.327.





Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA neurological 
examination to include electromyography 
(EMG) and a nerve conduction study (NCS) 
of the left ulnar nerve.

The examiner is asked:

a).  To identify any organic changes, 
such as loss of reflexes, muscle 
atrophy, sensory disturbances, or 
constant pain; and,

b).  Whether the neurological 
impairment is wholly sensory or motor 
or mixed sensory and motor and, if 
mixed sensory and motor, what is the 
effect on flexion and extension of 
the left ring and little fingers, 
adduction of the left thumb, and 
flexion of the left wrist. 

The claims folder must be made available 
to the examiner for review.

2. After the development requested has been 
completed, adjudicate the claim for increase 
for neurological impairment of the left upper 
extremity.  If the benefit sought is denied, 
furnish the Veteran and his representative a 
supplemental statement of the case and return 
the case to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs



